DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the disclosure of an anus contact surface that “butts up against the anus” (see paras [0029] and [0068] of the published specification) includes unconventional language (the intended term appears to be abutting against the anus).  
Appropriate correction is required.
The remainder of the specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because the limitation “when in the anus abutting stop plate is pressed normally against the anus” contains one or more typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “wherein the anus abutting stop plate is adapted to be butt up against a human anus” is indefinite. Specifically, the meaning of the term “butt up” is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Pat. 3,459,175, hereinafter “Miller”).
Regarding claims 1, 7 and 8, Miller disclose an anal medicinal applicator comprising: 
a base (the rearward portion of an anal shaft 15 below an abutting plate 41; Fig. 1); 
a medicinal cream receiving port (a proximal end of a passageway 80 of the anal shaft 15) in the base; 
an anal shaft 15 (Fig. 1) extending along a shaft axis (i.e., the longitudinal axis) from the base and terminating at an anal tip 11 (Fig. 1); 
at least one longitudinal slot 12 (Fig. 1) extending along a portion of the anal shaft 15; 
an unobstructed pathway 80 (Fig. 1) defined between and including the receiving port and at least one longitudinal slot; and
an anus abutting stop plate 41 (Fig. 1) extending essentially radially from the anal shaft, the anus abutting stop plate delineating the base from the anal shaft (i.e., the stop plate 92 is located between the base and the shaft), the anus abutting stop plate essentially incapable of being pushed into an anal canal when the anus abutting stop plate is pressed normally against the anus (as illustrated in Fig. 3, the anal stop plate is not intended to be pushed into the anal canal);
anal medicine blocking ring 20 (Fig. 1) that terminates along a lower half of an anal shaft (the area of the pipe 15 extending from a tip 11 to the anus abutting stop 
Regarding claims 5 and 6, Miller discloses that the anal medicine blocking ring defines a terminal ring edge at a distal location on the anal medicine blocking ring, such that the anal medicine blocking ring extends from the anus contact surface to the terminal ring edge (see annotated Fig. 1 of Miller, below).


    PNG
    media_image1.png
    317
    433
    media_image1.png
    Greyscale

Miller (U.S. Pat. 3,459,175), Annotated Fig. 1.

Regarding claim 7, Miller discloses that the ring radius is configured to prevent backflow of medicinal cream out of the anus when the anal medicinal applicator is deployed in an anal canal (see col. 3, lines 50-52 and lines 69-71, disclosing that the ring 20 prevents flow of fluid from the bowel). 
Regarding claim 8, Miller shows that the anal medicine blocking ring has a rounded outer edge (as illustrated in Figs. 1-3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1, hereinafter “Berman”) in view of Miller (U.S. Pat. 3,459,175).

a base 69 (Fig. 4); 
a medicinal cream receiving port 70 (Fig. 4) in the base; 
an anal shaft 68 (extending along sections 108, 110, 112 and 114; see Fig. 4) extending along a shaft axis 116 (Fig. 4) from the base and terminating at an anal tip (at 114; Fig. 4); 
at least one longitudinal slot 80 (Fig. 4) extending along a portion of the anal shaft; 
an unobstructed pathway 78 (Fig. 4) defined between and including the receiving port and at least one longitudinal slot; and
an anus abutting stop plate 92 (Fig. 4) extending essentially radially from the anal shaft, the anus abutting stop plate delineating the base from the anal shaft (i.e., the stop plate 92 is located between the base and the shaft), the anus abutting stop plate essentially incapable of being pushed into an anal canal when the anus abutting stop plate is pressed normally against the anus (as illustrated in Fig. 4, the anal stop plate is significantly larger in its diameter than the anal shaft and would not expectedly be inserted into the anal canal unless a large amount of pressure were applied thereto to press the anal stop plate into the anal cavity).
It is noted that Berman does not appear to disclose an anal medicine blocking ring that terminates along a lower half of the anal shaft, the anal medicine blocking ring comprising a ring radius that is larger than a shaft radius.

Further, as per claim 7, Miller shows that the ring radius is configured to prevent backflow of medicinal cream out of the anus when the anal medicinal applicator is deployed in an anal canal (see col. 3, lines 50-52 and lines 69-71, disclosing that the ring 20 prevents flow of fluid from the bowel). 
Further, as per claim 8, Miller shows that the anal medicine blocking ring has a rounded outer edge (as illustrated in Figs. 1-3).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Berman according to the teaching in Miller, in order to supply a ring to the medical applicator, in order to prevent flow of fluid from the bowel (see Miller at col. 3, lines 50-52 and 69-71).
Regarding claim 4, Berman discloses that the anus abutting stop plate defines an anus contact surface 102 (Fig. 4), and the anus contact surface is adapted to contact the anus when in the anus abutting stop plate is pressed normally against the anus (although this configuration is not explicitly shown, the surface would be capable of performing this intended use if the shaft were placed into the anal cavity).
However, Berman in view of Miller does not appear to disclose that the anal medicine blocking ring is at least one centimeter from the anus contact surface.

Regarding claims 5 and 6, Berman in view of Miller discloses that the anal medicine blocking ring defines a terminal ring edge at a distal location on the anal medicine blocking ring, such that the anal medicine blocking ring extends from the anus contact surface to the terminal ring edge (see annotated Fig. 1 of Miller, below).


    PNG
    media_image1.png
    317
    433
    media_image1.png
    Greyscale

Miller (U.S. Pat. 3,459,175), Annotated Fig. 1.

Claims 2, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 3,459,175) in view of Pawlak (U.S. Pat. 4,263,914).
Regarding claim 2, it is noted that Miller does not appear to disclose that the outer profile of the anal shaft does not map to a circular outer profile shape, the outer profile defined by an orthogonal cross- section of the shaft at the at least one longitudinal slot.
Pawlak discloses a device for insertion into the rectum, comprising an anal shaft 18 (Figs. 5-6) which has a non-circular outer profile shape defined by an orthogonal cross-section of the shaft 18; the shape extends along the entire length of the shaft. See Fig. 6 and col. 2, lines 25-35, describing the cross-sectional shape of the shaft 18 as elliptical.
A skilled artisan would have found it obvious at the time of the invention to modify the outer profile of the shaft of Miller to have a non-circular shape, as taught in Pawlak, for the purpose of providing additional massaging action when the applicator is used (see Pawlak at col. 2, lines 35-40). Further, since the elliptical cross-section is present along the entire length of the shaft, a skilled artisan would have found it obvious to provide this shape along the entire portion of the shaft of Miller, including at the at least one longitudinal slot, with a reasonable expectation of success.
Regarding claim 9, Miller disclose an anal medicinal applicator comprising: 
a base (the rearward portion of an anal shaft 15 below an abutting plate 41; Fig. 1); 
an anal shaft 15 (Fig. 1) extending along a shaft axis (i.e., the longitudinal axis) from the base and terminating at an anal tip 11 (Fig. 1); 

an unobstructed pathway 80 (Fig. 1) defined between and including the receiving port and at least one longitudinal slot.
It is noted that Miller does not appear to disclose that the outer profile of the anal shaft does not map to a circular outer profile shape, the outer profile defined by an orthogonal cross- section of the shaft at the at least one longitudinal slot.
Pawlak discloses a device for insertion into the rectum, comprising an anal shaft 18 (Figs. 5-6) which has a non-circular outer profile shape defined by an orthogonal cross-section of the shaft 18; the shape extends along the entire length of the shaft. See Fig. 6 and col. 2, lines 25-35, describing the cross-sectional shape of the shaft 18 as elliptical.
A skilled artisan would have found it obvious at the time of the invention to modify the outer profile of the shaft of Miller to have a non-circular shape, as taught in Pawlak, for the purpose of providing additional massaging action when the applicator is used (see Pawlak at col. 2, lines 35-40). Further, since the elliptical cross-section is present along the entire length of the shaft, a skilled artisan would have found it obvious to provide this shape along the entire portion of the shaft of Miller, including at the at least one longitudinal slot, with a reasonable expectation of success.
Regarding claim 11, Miller discloses a dome-shaped cap at the anal tip (i.e., the top surface of the tip 11 is dome-shaped).
Regarding claim 12, Miller discloses an anus abutting stop plate 41 (Fig. 1) extending essentially radially from the anal shaft, the anus abutting stop plate 
Regarding claim 13, Miller discloses that the anus abutting stop plate and the base are adapted to remain outside of a human body and the anal shaft is adapted to penetrate inside of the human body via a human anus (as illustrated in Fig. 3).
Regarding claim 14, Miller discloses that the anus abutting stop plate is adapted to be butt up against a human anus (the limitation “butt up” is interpreted to mean “abutting”, see Fig. 3 of Miller).
Regarding claim 15, Miller discloses that the unobstructed pathway is configured to transport a viscous cream from the receiving port and out through the at least one longitudinal slot (i.e., the viscous material may be barium, as disclosed in col. 2, lines 41-62 and col. 4, lines 28-31, but it is clear that the pathway may be used to transport a variety of viscous materials including cream).
Regarding claim 16, Miller in view of Pawlak discloses that the cross-section of the outer surface of the shaft at the longitudinal slot maps to an oblong shape (i.e., as noted above, Pawlak discloses an elliptical shape, which is per se oblong). 

Claims 2, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1) in view of Miller (U.S. Pat. 3,459,175), further in view of Pawlak (U.S. Pat. 4,263,914, hereinafter “Pawlak”).
Regarding claim 2, it is noted that Berman in view of Miller does not appear to disclose that the outer profile of the anal shaft does not map to a circular outer profile 
Pawlak discloses a device for insertion into the rectum, comprising an anal shaft 18 (Figs. 5-6) which has a non-circular outer profile shape defined by an orthogonal cross-section of the shaft 18; the shape extends along the entire length of the shaft. See Fig. 6 and col. 2, lines 25-35, describing the cross-sectional shape of the shaft 18 as elliptical.
A skilled artisan would have found it obvious at the time of the invention to modify the outer profile of the shaft of Berman in view of Miller to have a non-circular shape, as taught in Pawlak, for the purpose of providing additional massaging action when the applicator is used (see Pawlak at col. 2, lines 35-40). Further, since the elliptical cross-section is present along the entire length of the shaft, a skilled artisan would have found it obvious to provide this shape along the entire portion of the shaft in Berman in view of Miller, including at the at least one longitudinal slot, with a reasonable expectation of success.
Regarding claim 17, Berman discloses a method for using an anal medicinal applicator, the method comprising: 
providing the anal medicinal applicator that comprises
a base 69 (Fig. 4); 
a medicinal cream receiving port 70 (Fig. 4) in the base; 
an anal shaft 68 (extending along sections 108, 110, 112 and 114; see Fig. 4) extending along a shaft axis 116 (Fig. 4) from the base and terminating at an anal tip (at 114; Fig. 4); 

an anus abutting stop plate 92 (Fig. 4) extending essentially radially from the anal shaft, the anus abutting stop plate delineating the base from the anal shaft (i.e., the stop plate 92 is located between the base and the shaft); and
an unobstructed pathway 78 (Fig. 4) defined between and including the receiving port and at least one longitudinal slot 80;
attaching a medicinal cream dispenser 40 (Fig. 1; see also para [0075] describing the dispenser 40 as a syringe which serves as a cream-supply container for storing cream 280 therein) to the receiving port (see Fig. 1); and
inserting the anal shaft through an anus and into an anal canal and after the inserting step, dispensing a medicinal cream through the receiving port and out through the at least one longitudinal slot via the medicinal cream dispenser (see para [0090] describing the applicator being inserted into body openings an appropriate distance for slots 80 to administer the cream 280 to the appropriate tissue area).
It is noted that Berman does not disclose that during the inserting step, the applicator is inserted only as far as the anus abutting stop plate will allow when the anus abutting stop plate butts up against the anus.
Miller illustrates that in using a medical applicator, it may be desirable to provide the anus abutting stop plate 41 to abut against the exterior of the anal cavity when the applicator is fully inserted (see Fig. 3).
Based on this teaching and the disclosure in Miller that the anus abutting stop plate 92 is significantly larger than the rest of the shaft, a skilled artisan would have 
Further, Berman in view of Miller does not appear to disclose and a cross-section outer profile of the anal shaft at the at least one longitudinal slot that does not map to a circular outer profile shape; and, after the inserting step, rotating the anal medicinal applicator about the axis.
Pawlak discloses a device for insertion into the rectum, comprising an anal shaft 18 (Figs. 5-6) which has a non-circular outer profile shape defined by an orthogonal cross-section of the shaft 18; the shape extends along the entire length of the shaft. See Fig. 6 and col. 2, lines 25-35, describing the cross-sectional shape of the shaft 18 as elliptical.
A skilled artisan would have found it obvious at the time of the invention to modify the outer profile of the shaft of Berman in view of Miller to have a non-circular shape, as taught in Pawlak, for the purpose of providing additional massaging action when the applicator is used (see Pawlak at col. 2, lines 35-40). Further, since the elliptical cross-section is present along the entire length of the shaft, a skilled artisan would have found it obvious to provide this shape along the entire portion of the shaft in Berman in view of Miller, including at the at least one longitudinal slot, with a reasonable expectation of success.
Further, a skilled artisan would have found it obvious to perform the step of rotating the anal medicinal applicator of Berman in view of Miller about the axis, based 
Regarding claims 19 and 21, Berman in view of Miller and Pawlak discloses attaching a syringe 40 to the base to interface the syringe with the receiving port (see Fig. 1), the dispensing step is accomplished by actuating the syringe containing the viscous material (i.e., using dosimetry device 38; see para [0077]), and squeezing the medicinal cream dispenser by hand (as by manually pressing on plunger 56 of the device 38).
Regarding claim 20, Berman does not appear to disclose blocking the viscous material from exiting the anus with an anal medicine blocking ring that terminates along a lower half of the anal shaft.
Miller discloses an anal medicinal applicator that includes an anus abutting stop plate 41 (Figs. 1 and 3) and an anal medicine blocking ring 20 (Fig. 1) that terminates along a lower half of an anal shaft (the area of the pipe 15 extending from a tip 11 to the anus abutting stop plate 41), and comprises a ring radius that is larger than a shaft radius (as shown in Figs. 1-3, the ring has an outer portion 27 that is wider than the radius of the shaft 15). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Berman, to carry out the blocking step using the ring taught in Miller. In order to prevent flow of fluid from the bowel (see Miller at col. 3, lines 50-52 and 69-71).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1) in view of Miller (U.S. Pat. 3,459,175), further in view of Davidson (U.S. Pat. 3,109,427, hereinafter “Davidson”).
Regarding claim 3, it is noted that Berman in view of Miller does not appear to disclose that there are three longitudinal slots in the anal shaft (Berman discloses two longitudinal shafts).
Davidson discloses a medical applicator for an body cavity in which three longitudinal slots 32, 36, 42 are provided in a shaft 16 (Figs. 4-5) through which a cream may be delivered.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Berman in view of Miller, in order to provide three longitudinal slots in the anal shaft, according to the teaching in Davidson, in order to improve the distribution of the cream around the shaft. Further, to choose any number of longitudinal slots that may be desired would have been obvious as a matter of choice depending on the intended distribution of the cream in the anal cavity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 3,459,175) in view of Davidson (U.S. Pat. 3,109,427, hereinafter “Davidson”).
Regarding claim 3, it is noted that Miller does not appear to disclose that there are three longitudinal slots in the anal shaft (Berman discloses two longitudinal shafts).

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Miller, in order to provide three longitudinal slots in the anal shaft, according to the teaching in Davidson, in order to improve the distribution of the cream around the shaft. Further, to choose any number of longitudinal slots that may be desired would have been obvious as a matter of choice depending on the intended distribution of the cream in the anal cavity.

Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1) in view of Pawlak (U.S. Pat. 4,263,914).
Regarding claim 9, Berman discloses an anal medicinal applicator comprising: 
a base 69 (Fig. 4); 
a medicinal cream receiving port 70 (Fig. 4) in the base; 
an anal shaft 68 (extending along sections 108, 110, 112 and 114; see Fig. 4) extending along a shaft axis 116 (Fig. 4) from the base and terminating at an anal tip (at 114; Fig. 4); 
at least one longitudinal slot 80 (Fig. 4) extending along a portion of the anal shaft; and
an unobstructed pathway 78 (Fig. 4) defined between and including the receiving port and at least one longitudinal slot.

Pawlak discloses a device for insertion into the rectum, comprising an anal shaft 18 (Figs. 5-6) which has a non-circular outer profile shape defined by an orthogonal cross-section of the shaft 18; the shape extends along the entire length of the shaft. See Fig. 6 and col. 2, lines 25-35, describing the cross-sectional shape of the shaft 18 as elliptical.
A skilled artisan would have found it obvious at the time of the invention to modify the outer profile of the shaft to have a non-circular shape, as taught in Pawlak, for the purpose of providing additional massaging action when the applicator is used (see Pawlak at col. 2, lines 35-40). Further, since the elliptical cross-section is present along the entire length of the shaft, a skilled artisan would have found it obvious to provide this shape along the entire portion of the shaft in Berman, including at the at least one longitudinal slot, with a reasonable expectation of success.
Regarding claim 11, Berman discloses a dome-shaped cap 146 (see Fig. 4 of Berman) at the anal tip.
Regarding claim 12, Berman discloses an anus abutting stop plate 92 (Fig. 4) extending essentially radially from the anal shaft, the anus abutting stop plate delineating the base from the anal shaft (i.e., the stop plate 92 is located between the base and the shaft).
Regarding claim 13, Berman discloses that the anus abutting stop plate and the base are adapted to remain outside of a human body and the anal shaft is adapted to 
Regarding claim 14, Berman discloses that the anus abutting stop plate is adapted to be butt up against a human anus (the limitation “butt up” is interpreted to mean “abutting”, such that when the shaft is inserted into the anal canal, the anal stop plate would abut the anal cavity but would not expectedly be inserted therein).
Regarding claim 15, Berman discloses that the unobstructed pathway is configured to transport a viscous cream from the receiving port and out through the at least one longitudinal slot (see para [0006] describing the applicator as being used to dispense a medicinal cream; see also Fig. 12 illustrating the cream being pushed out of the longitudinal slots in the direction shown by arrows 282/282a/282b/284/284a/284b).
Regarding claim 16, Berman in view of Pawlak discloses that the cross-section of the outer surface of the shaft at the longitudinal slot maps to an oblong shape (i.e., as noted above, Pawlak discloses an elliptical shape, which is per se oblong). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1) in view of Pawlak (U.S. Pat. 4,263,914), further in view of Davidson (U.S. Pat. 3,109,427).

Davidson discloses a medical applicator for an body cavity in which three longitudinal slots 32, 36, 42 are provided in a shaft 16 (Figs. 4-5) through which a cream may be delivered.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Berman in view of Pawlak, in order to provide three longitudinal slots in the anal shaft, according to the teaching in Davidson, in order to improve the distribution of the cream around the shaft. Further, to choose any number of longitudinal slots that may be desired would have been obvious as a matter of choice depending on the intended distribution of the cream in the anal cavity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 3,459,175) in view of Pawlak (U.S. Pat. 4,263,914), further in view of Davidson (U.S. Pat. 3,109,427).
Regarding claim 10, it is noted that Miller in view of Pawlak does not appear to disclose that there are three longitudinal slots in the anal shaft (Berman discloses two longitudinal shafts).
Davidson discloses a medical applicator for an body cavity in which three longitudinal slots 32, 36, 42 are provided in a shaft 16 (Figs. 4-5) through which a cream may be delivered.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (U.S. Pub. 2013/0085456 A1) in view of Miller (U.S. Pat. 3,459,175), further in view of Pawlak (U.S. Pat. 4,263,914), further in view of Berman et al (I.S. Pat. 7,141,036, hereinafter “Berman ‘036”).
Regarding claim 18, Berman in view of Miller and Pawlak does not appear to disclose tipping the anal medicinal applicator to force the anal tip away from the axis.
Berman ‘036 discloses a similar anal medicinal applicator in which a method of applying a cream to the anal cavity is performed, comprising the step of tipping the anal medicinal applicator to force the anal tip away from its longitudinal axis (see col. 13, lines 46-52 describing spreading the cream about by oscillating the applicator about the applicator axis).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Berman, Miller and Pawlak according to the teaching in Berman ‘036, in order to perform the tipping step for the purpose of spreading the cream effectively around the affected area (see Berman ‘036 at col. 13, lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/16/2021